t c memo united_states tax_court john r boone jr petitioner v commissioner of internal revenue respondent docket no filed date on the facts held r has proven by a preponderance_of_the_evidence that p improperly omitted a substantial amount of gross_income from his federal tax returns for and within the meaning of sec_6501 i r c such that r is not barred from assessing deficiencies for those years by the 3-year statute_of_limitations of sec_6501 i r c held further p is not liable for self- employment_taxes pursuant to sec_1401 i r c on gross_income omitted from his returns for and held further accuracy-related_penalties for negligence pursuant to sec_6662 i r c for and are sustained david w gray for petitioner aubrey c brown for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies and accuracy-related_penalties with respect to the federal_income_tax of petitioner john r boone jr for the taxable years and year deficiency penalties sec_6662 dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioner the issues remaining for decision are whether respondent is barred by the expiration of the 3-year period of limitations of sec_6501 from assessing and collecting deficiencies in petitioner's federal_income_tax for and and if respondent is not so barred whether petitioner understated his income_tax in the amounts determined by respondent in the notice_of_deficiency for the years in issue and whether unreported bank_deposits and cash expenditures made by petitioner in and constitute self-employment_income subject_to tax under sec_1401 for those years and whether petitioner is liable for accuracy- related penalties for negligence pursuant to sec_6662 for and some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in louisville kentucky findings_of_fact a petitioner's upbringing and relationship with his great- grandfather eugene oscar walker walker was petitioner's great- grandfather walker married julia and they were the parents of jean walker boone jean petitioner's grandmother after julia died walker married julia's sister susanna jean was married to j l boone petitioner's grandfather they were the parents of john r boone sr petitioner's father and two other children john r boone sr married marilyn and they had four children petitioner was born on date he is the second child and eldest son of john r and marilyn boone during his childhood petitioner lived with his parents and siblings in a house located on property adjacent to walker's farm petitioner shared a bedroom and closet with his two younger brothers petitioner's parents opened a savings account for him when he was very young the walker farm raised dairy and beef cows and grew tobacco hay and corn walker worked on his farm almost daily petitioner would frequently tag along with his great- grandfather and assist him in any way that he could petitioner helped milk the cows in the mornings and evenings and he brought the cows back and forth to market when his health began to fail walker moved from his house in town several miles away from his farm to live with petitioner's family he remained there for approximately months susanna was herself too frail to care for her husband during that time petitioner helped his great-grandfather with such mundane activities as eating bathing dressing and getting out of bed petitioner also assisted his great-grandfather with his medications and applied ointments to his aching joints although petitioner was not the only one who aided walker during this period he provided the majority of caretaking when he was not in school or working on the farm marilyn did all of the cooking and some of the laundering for walker walker's health deteriorated to the point that he was admitted to a nursing home on date he was transferred to spring view hospital on date where he died on date at the age of b walker's estate walker died testate he left one-half of his personal_property to susanna and the other one-half to jean he also left an undivided one-half interest in his real_property to susanna for her life with remainder to jean and the other one-half interest to jean in fee simple absolute jean was the executrix of his will walker's total gross_estate consisted of the following assets a real_estate b stocks and bonds c mortgages notes and cash d life_insurance e jointly-owned property f other misc property total gross_estate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the deductions for walker's estate were as follows j funeral_expenses and other expenses k debts of decedent l mortgages and liens total adjusted_gross_estate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the estate_tax_return showed that at the time of his death walker had no cash on hand or on deposit in any bank while walker had a safe deposit box it contained no money no transfers of property within years of walker's death were reported on schedule g transfers during decedent's life attached to the form_706 united_states estate_tax_return filed by jean nor was any gift_tax_return filed by or for walker the walker estate_tax_return was accepted as filed by the irs by letter dated date c petitioner's education employment and living arrangements after graduating from high school in petitioner attended st catherine's community college st catherine's in springfield kentucky for year to which he commuted from his parents' home petitioner subsequently transferred to eastern kentucky university eastern in richmond kentucky while attending eastern he lived in a dormitory with two roommates petitioner's college education was financed at least in part through student loans which he repaid following college after earning an associate's degree from eastern in petitioner moved to campbellsville kentucky where he lived by himself in an apartment on maple street for approximately months he then moved to a house located pincite columbia court in campbellsville which he shared with perri warren and robin taylor petitioner had previously become acquainted with ms warren at the campbellsville-taylor county rescue squad the rescue squad an emergency medical service based in campbellsville where he was employed as a paramedic and she was a paramedic student petitioner and ms warren developed a close platonic friendship during through in addition to living and working together they exchanged birthday and christmas gifts and occasionally vacationed together in date petitioner ms warren and ms taylor moved to a house pincite howell street in campbellsville in date petitioner moved to a house on mayfield drive in campbellsville where he lived alone his fiancee sandra davis sandra helped him move to this address on date petitioner contracted to buy a house and acres of land on cave road in campbellsville for dollar_figure he made a cash deposit of dollar_figure upon execution of the contract after negotiation and applications he received on date a commitment from first federal savings bank to grant a hud-insured residential mortgage the closing took place on date in connection with petitioner's purchase of the house jean gave him dollar_figure no other sizable cash assets belonging to petitioner were listed on any of the documents relating to his acquisition of the house petitioner and sandra were married on date and honeymooned in tahiti d petitioner's cash expenditures in and on date petitioner purchased a ford mustang convertible for approximately dollar_figure less a deposit of dollar_figure and trade-in allowance with the balance of approximately dollar_figure financed by liberty national bank over years at a 95-percent annual rate in date petitioner paid in full with cash the outstanding loan of dollar_figure on the mustang petitioner and sandra purchased a chevrolet corvette in date the purchase_price of the corvette was dollar_figure petitioner made a deposit of dollar_figure on date on date petitioner paid the balance due for the corvette and a service_contract after receiving a trade-in allowance with cash in the amount of dollar_figure which he had carried to the dealership in a brown paper bag the cash belonged to petitioner not sandra there were mostly hundreds and fifties in the bag although there may also have been some other denominations during petitioner made additional cash expenditures he furnished his newly acquired home bought a john deere mower and purchased a satellite dish stereo equipment and jewelry among other items when petitioner went out of town he frequently brought traveler's checks with him in case his wallet got lost or stolen petitioner purchased dollar_figure worth of traveler's checks in petitioner purchased dollar_figure worth of traveler's checks for his tahitian honeymoon in during and much of the cash expended and deposited by petitioner had a musty and mildewed smell e petitioner's estrangement from his family since at least the time he attended eastern petitioner has had an estranged relationship with his family his father had a predilection for alcohol and although petitioner could point to no reason in particular petitioner did not get along well with his mother once he left home for college petitioner only infrequently returned to his parents' house he did not often talk with his mother on the telephone petitioner had no interaction at all with his father john r boone sr who also used the alias charles grass was notorious in the community for being in the marijuana business on date upon a guilty plea petitioner's father was convicted by the u s district_court for the western district of kentucky on charges of conspiring to unlawfully import marijuana into the united_states and on other drug charges he received a 5-year prison sentence on date upon a guilty plea to charges of aiding others knowingly and intentionally in unlawfully manufacturing a mixture or substance containing marijuana he was convicted and sentenced to prison by the u s district_court for the district of minnesota for a term of years to be followed by years of supervised release f petitioner's employment and business activities in and throughout all of and petitioner was employed as a paramedic by the rescue squad petitioner also began a dog kennel business known as dry creek kennel in petitioner constructed a garage and facilities for the kennel he spent dollar_figure in cash for the construction the kennel was not successful petitioner did not engage in any other trade_or_business activity in and nor did he win any money gambling or in the lottery g petitioner's tax returns for and petitioner is a calendar_year cash_basis taxpayer on his form 1040ez income_tax return for single filers with no dependents petitioner reported wages from the rescue squad in the amount of dollar_figure and interest_income of dollar_figure for total adjusted_gross_income of dollar_figure petitioner and sandra initially filed a joint form_1040 u s individual_income_tax_return for the gross_income reported on the return as originally filed was dollar_figure this return failed to report losses from petitioner's dog kennel on a schedule c profit or loss from business sole_proprietorship after filing the return petitioner prepared a form 1040x amended u s individual_income_tax_return for petitioner changed his filing_status to married filing separate_return attached to the return was a schedule c reporting gross_receipts or sales of the dog kennel business in the amount of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure for the kennel the gross_income included on petitioner's amended_return including gross_receipts from his dog kennel business and excluding sandra's separate_income was dollar_figure h petitioner's interviews with respondent's agent sometime in revenue_agent rhonda hensley hensley contacted petitioner as part of a compliance check initiated as the result of a cash transaction report filed with the irs by the car dealership hensley examined petitioner's tax returns for and at petitioner's home in date during the interview petitioner told hensley that he had acquired the money to purchase the corvette through his efforts to save at least percent of his earnings from the time he wa sec_15 years old petitioner also told hensley that he worked odd jobs that he had some savings from tobacco sales from his family's farm and that he and his wife had received a dollar_figure wedding gift from sandra's grandfather upon reviewing petitioner's bank records during the course of the interview hensley discovered that in addition to purchasing the corvette for cash petitioner had made at least dollar_figure in cash deposits into a bank account in and petitioner and hensley spent the rest of the day going over his records and discussing where he obtained the money to make such deposits after hensley perceived some inconsistencies between the records and what petitioner had told her and because she was having trouble understanding petitioner she asked petitioner to provide her with a written_statement explaining the discrepancies to which he assented petitioner prepared the written_statement after he and hensley had discussed the fact that gifts of up to dollar_figure per donee were tax-free to the donor the written_statement was not made under oath and petitioner's signature does not appear on it the written_statement provided as follows grandparent cash gifts parents starting at approximately age basically yearly in area of dollar_figure big_number big_number an estimate yearly sometimes it varied from year to year--not in lump sum but over period of time could be for example allowances given on holidays and birthdays etc additional monies were obtained when we were children from sale of livestock father had farm and would give us cows etc and when sold at stockyards we received proceeds same way with other farm items tobacco crop hay corn etc unknown as to the amounts from above but do remember numerous occasions when this was done i am thinking that this was a major portion of the money petitioner also wrote that relatives had given sandra and him cash gifts for their wedding although he did not specify the amounts or donors except for the dollar_figure given to the couple by sandra's grandfather in addition petitioner wrote that his relatives had given him gifts for birthdays christmas and other occasions although he was unable to recall dates and amounts after the written_statement was prepared hensley requested that petitioner provide her with marilyn's telephone number and address in order for hensley to verify that his parents had given him cash as he claimed she then tried to call his mother but no one answered the telephone shortly thereafter sandra returned home she suggested that petitioner seek professional advice and asked hensley to leave hensley met again with petitioner in date in the office of his attorney david w gray gray at that time petitioner told her that the information he had previously given her in the written_statement was incorrect petitioner said that he had actually been given a large amount of cash in a canister by his great-grandfather when petitioner wa sec_15 years old petitioner said that the money contained in the canister consisted mainly of tens and twenties petitioner explained to hensley that he had not revealed the alleged gift earlier because his father and one of his brothers were involved in the illegal narcotics business that they had wanted him to participate in the illicit activity and that he had declined to do so in that connection petitioner told hensley that he had concerns about what his father and brother might do to him if they were to discover that he had received such a large cash gift from their mutual ancestor following the second interview gray gave hensley some of petitioner's bank records and hensley issued an information_document_request listing other specific items she wished to examine such as documents related to the purchase of the house at cave road the corvette and the payoff of the mustang loan a third meeting between hensley and petitioner took place in date at this time hensley primarily wanted to ascertain all possible sources of petitioner's bank_deposits and cash expenditures she also wanted to learn about the size of the canister holding the alleged cash gift anything unusual about the money contained therein and how the cash was placed in the can petitioner told her that his great-grandfather had given him the key to a file cabinet containing the canister and that the cabinet was locked petitioner also said that the money was crunched down inside the container hensley asked petitioner if the money were bound together by rubber bands but he did not respond prior to the date meeting with petitioner hensley had concluded that there were indicia of fraud in petitioner's case afterwards she referred the case to the criminal_investigation_division cid of the irs the investigation resulted in no indictment of petitioner no direct link between petitioner and the criminal activity of his father during and was uncovered by the agents assigned to the cid i the notice_of_deficiency respondent issued a statutory_notice_of_deficiency on date for the taxable years and among other things respondent made adjustments to petitioner's gross_income of dollar_figure in and dollar_figure in utilizing the bank_deposits and cash_expenditures_method of income reconstruction respondent also disallowed certain schedule c expenses for related to the dog kennel business in the amount of dollar_figure moreover respondent determined that petitioner was liable for self-employment taxes pursuant to sec_1401 on the entire amount of the understatements of gross_income for and in addition respondent determined that petitioner was liable for accuracy-related_penalties for and for negligence pursuant to sec_6662 in the pleadings petitioner conceded that he improperly omitted dollar_figure of taxable interest_income from the life and casualty insurance co of nashville tennessee on his return for petitioner subsequently conceded respondent's adjustment disallowing claimed schedule c expenses of dollar_figure in addition the parties have stipulated that petitioner's bank_deposits less deposited checks returned for insufficient funds and bank errors and cash expenditures from funds not derived from the bank account less nontaxable sources of funds other than petitioner's alleged cash hoard at the beginning of were as follows for each of the years in issue agreed bank_deposits plus cash expenditures bank_deposits less checks returned insufficient funds plus bank error funds not deposited in bank cash expenditures car repairs traveler's checks ira form_4789 pay off mustang deposit on house deposit on car mustang stereo equipment jewelry concert tickets total cash expenditures less nontaxable sources of funds federal tax_refund allstate refund gift from jean boone checks to cash total agreed nontaxable sources total agreed bank_deposits cash expenditures less nontaxable sources of funds dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure agreed bank_deposits plus cash expenditures bank_deposits less checks returned insufficient funds dollar_figure big_number funds not deposited in bank cash expenditures savings account deposit cash for honeymoon car repairs traveler's checks corvette fantasy tour garage and kennel alex montgomery satellite dish furniture--garrett's furniture--jones john deere mower stereo equipment jewelry recc--electricity schedule c expenses total cash expenditures less nontaxable sources of funds federal_income_tax refund checks to cash fantasy tour refund transfer saving to checking christmas gift from wife's grandfather wedding gift from wife's grandfather other cash wedding gifts total agreed nontaxable sources dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total agreed bank_deposits cash expenditures less nontaxable sources of funds dollar_figure based on the above stipulation the correct amounts of unreported bank_deposits and cash expenditures_for and are dollar_figure dollar_figure less dollar_figure and dollar_figure dollar_figure less dollar_figure respectively the parties have stipulated that other than the nontaxable sources agreed to above and the contested cash gift there are no other possible nontaxable sources for the amounts omitted from petitioner's returns for and opinion we must decide whether certain of petitioner's bank_deposits and cash expenditures constitute unreported gross_income in excess of percent of the amount of gross_income stated in petitioner's return so that assessment and collection of income_tax thereon is not barred by reason of the 6-year period of limitations provided by sec_6501 if assessment and collection is not so barred we must also decide whether the unreported bank_deposits and cash expenditures made by petitioner constitute self-employment_income subject_to tax pursuant to sec_1401 for and we must also decide whether petitioner is liable for accuracy-related_penalties for negligence pursuant to sec_6662 for those taxable years i does the period of limitations bar respondent's assessment of deficiencies for and generally no deficiency in income_tax may be assessed or collected more than years after the return is filed sec_6501 in the instant case there is no dispute that the deficiency_notice was mailed to petitioner after the expiration of the 3-year period of limitations but within the 6-year period of limitations for the 6-year period of limitations to apply in this case respondent has the burden of proving by a preponderance_of_the_evidence that petitioner omitted from gross_income an amount properly includable therein which is in excess of percent of the amount of gross_income stated in his and returns sec_6501 see 82_tc_546 affd 774_f2d_644 4th cir see also grant v commissioner tcmemo_1994_161 the burden is on respondent to establish by a preponderance_of_the_evidence that the 6-year statute applies the parties are in agreement that the amounts here in dispute are in excess of percent of the gross_income shown on petitioner's returns in and the question remaining therefore is whether respondent has proven that such amounts were properly includable in petitioner's gross_income for those years sec_6501 sec_61 defines gross_income as all income from whatever source derived this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 proof of omitted income by direct means is extremely difficult and often impossible for respondent to accomplish see 801_f2d_1020 8th cir consequently the government has available to it a number of tools to determine unreported income by indirect methods of proof id 581_f2d_1199 5th cir petitioner asserts that where the taxpayer's records are adequate respondent cannot rely on indirect methods to reconstruct income leaving aside the question of whether petitioner's records were in fact adequate in the instant case it is well settled that respondent's use of an indirect method of determining income is not confined to situations where the taxpayer has no books_and_records or where his books are inadequate see eg 348_us_121 239_f2d_187 7th cir affg tcmemo_1955_87 goichman v commissioner tcmemo_1987_489 estate of hanna v commissioner tcmemo_1976_32 in the instant case respondent relies upon the bank_deposits and cash_expenditures_method to show an improper omission_of_income the propriety of the bank_deposits and cash_expenditures_method of income reconstruction is well established see eg 33_f3d_991 8th cir affg tcmemo_1993_423 united_states v abodeely supra pincite 94_tc_654 the bank_deposits and cash_expenditures_method is an offshoot of the bank_deposits method the bank_deposits and cash_expenditures_method is used by respondent to prove the existence of omitted or unreported income in circumstances where cash is both deposited into bank accounts and spent by the taxpayer see generally united_states v abodeely supra when the commissioner has the burden_of_proof the commissioner may either connect the deposits and expenditures to a likely source_of_income or where the taxpayer alleges a nontaxable source negate each nontaxable source alleged by the taxpayer the commissioner need not do both 355_us_595 see 96_tc_858 affd 959_f2d_16 2d cir petitioner maintains that respondent has neither proven a likely source_of_income nor negated nontaxable sources respondent on the other hand claims to have done both by a preponderance_of_the_evidence a likely source_of_income respondent asserts that a likely source_of_income for petitioner during and is money that petitioner wrongfully appropriated from his father's marijuana activity respondent's agent acknowledged at trial that the adjustments to gross_income determined in the notice_of_deficiency could not have been derived from petitioner's unsuccessful dog kennel business as part of the stipulation of facts petitioner objected to the admission of exhibits p s t u ab and ad offered by respondent which purport to relate to the issue of a likely source_of_income we postponed ruling on petitioner's objections during the trial in order to allow both parties an opportunity to present their arguments fully and to allow the court to review carefully the exhibits in question petitioner no longer objects to the admission of exhibits p judgment and probation commitment order regarding petitioner's father dated date and u judgment and probation commitment order regarding petitioner's father dated date those exhibits will therefore be received into evidence exhibit s is an unsigned complaint dated date by special_agent phil wagner for the minnesota state bureau of criminal apprehension against charles lee grass an alias of petitioner's father charging him with the manufacture and distribution of marijuana or possession with intent to manufacture and distribute marijuana exhibit s does not recite any facts which connect petitioner to the illegal activities of his father nor does it reveal any facts which tend to show that petitioner's father possessed a substantial amount of money which petitioner could have appropriated we therefore conclude that exhibit s is irrelevant to the issue for which it is offered and is therefore inadmissible fed r evid exhibit t is a copy of an indictment against john robert boone a k a charles lee grass filed on date in which he was charged with the manufacture of possession with intent to distribute and distribution of marijuana as with exhibit s the indictment contains no mention of any cash either earned or possessed by petitioner's father nor does it connect petitioner to any of the activities of his father or show that petitioner appropriated money from him accordingly we hold that exhibit t is irrelevant to the issue of a likely source_of_income for petitioner and is inadmissible exhibit ad is a memorandum prepared by gwen leftwitch respondent's special_agent of a conversation she had with dick ripley dea special_agent dated date neither were called to testify in support of the memorandum which is therefore inadmissible as hearsay fed r evid c exhibit ab consists of a compilation of computer printouts and photocopies of newspaper articles pertaining to the criminal organization to which john r boone sr belonged referred to colloquially therein as the cornbread mafia respondent offered no witness to establish the truth of the matters stated in exhibit ab which we therefore hold to be inadmissible hearsay fed r evidence c we turn now to address the substantive issue of whether respondent has proven a likely source_of_income for petitioner for and respondent argues that petitioner expended and deposited money having similar musty and mildewed characteristics to that spent by his father and that as the marijuana business is a cash business the cash more probably than not came from the same source respondent's only basis for asserting that petitioner's father spent musty and mildewed money is derived from the inadmissible leftwitch memorandum respondent avers that petitioner has provided the court with no explanation of the source of the cash expended and deposited other than his unbelievable cash-gift-cash-hoard story however we reiterate that the burden of proving a likely source_of_income in this matter lies on respondent see supra pp we note in this connection that respondent did not call or depose petitioner's father the individual who along with petitioner would most likely know of the existence of any cash hoard that may have been found or appropriated by petitioner moreover even if john r boone sr had the cash hoard that respondent attributes to him respondent has in no way connected petitioner to it the fact that money spent by john r boone sr and petitioner may have had similar musty and mildewed qualities even if proven standing alone would be insufficient to convince the court that more_likely_than_not the cash shared the same source for all of the above reasons we hold that respondent has failed to prove a likely source for the amounts allegedly omitted from petitioner's returns in and b nontaxable sources respondent maintains in the alternative that there are no nontaxable sources for the amounts unreported on petitioner's returns for and other than those agreed to by the parties in their stipulation respondent asserts that the sole unagreed nontaxable source the alleged cash gift has been negated petitioner argues that the unreported amounts deposited and expended in and were not includable in income because he was spending cash on hand at the beginning of cash that he claims was given to him by his great-grandfather in in united_states v massei u s pincite the supreme court stated that should all possible sources of nontaxable income be negatived there is no necessity for proof of likely source however in 261_f2d_643 1st cir revg and remanding tcmemo_1957_244 the court_of_appeals for the first circuit noted that the burden of negating is not so broad as it sounds for the only source of nontaxable income which the taxpayers have contended accounts for taxpayers' increases in net_worth as we said was a substantial cash gift it follows that only that source needs to have been negated emphasis added see also united_states v hiett f 2d pincite 389_f2d_236 7th cir affg tcmemo_1966_234 286_f2d_139 4th cir affg tcmemo_1959_224 parks v commissioner t c pincite boggs v commissioner tcmemo_1985_429 we conclude that respondent may satisfy the burden_of_proof on this issue by negating petitioner's alleged nontaxable cash hoard received by gift from his great-grandfather by direct proof this would be almost impossible but this court has held that respondent may negate an alleged nontaxable cash hoard by proving that such a claim is inconsistent implausible and not supported by objective evidence in the record parks v commissioner supra pincite see boggs v commissioner supra phillips v commissioner tcmemo_1984_133 for the reasons which follow we are convinced that respondent has shown that more_likely_than_not petitioner's and bank_deposits and cash expenditures were not derived from moneys obtained from his great-grandfather the only unagreed nontaxable source asserted in this case there is no evidence that walker possessed a cash hoard or that he would give it to petitioner if he did the objective evidence in the record does not support petitioner's contention that his great-grandfather possessed a large amount of cash on hand in this regard we note that walker's adjusted_gross_estate was small roughly dollar_figure in comparison to the alleged cash hoard of approximately dollar_figure moreover walker had miscellaneous real and personal_property and does not appear to have been the type of individual who was likely to keep a cash hoard see shelhorse v commissioner tcmemo_1980_98 walker also had mortgages on his property and other debts which is inconsistent with a large cash hoard see 223_f2d_83 6th cir also walker's safe deposit box contained no cash at the time of his death petitioner would have the court conclude that since walker had no bank accounts and no cash in his safe deposit box at the time of his death he must have possessed a sizable cash hoard however it is more likely that walker was dirt rich and cash poor in any event we doubt that if walker had such a cash hoard he would have kept it in a desk drawer in a small building located apart from his house in town while he kept no cash in his safe deposit box where it would not be subject_to theft or casualty see shelhorse v commissioner supra moreover in his will walker left all of his property to susanna and jean the natural objects of his bounty making no provision for petitioner or any other of his descendants no gift_tax_return was filed by or for walker furthermore there is no evidence that walker ever told anyone about a cash hoard or a gift to petitioner we do not think that the fact that petitioner was a tag-along companion who assisted his great- grandfather toward the end of his life would have imbued walker with the desire to give his 11-year-old great grandson three generations removed from him almost twice as much as he bequeathed to his wife and daughter petitioner's testimony is implausible is not supported by objective evidence and is inconsistent with prior statements he made to respondent's agent petitioner testified that the unreported bank_deposits and cash expenditures made during and stemmed from his great-grandfather's gift petitioner said that his great- grandfather gave him the money because walker felt that he did not have much longer to live petitioner testified that walker told him that he petitioner should use the money for something purposeful in his life such as when he married or purchased a home petitioner claimed that walker told him the money was located in a desk in walker's office in a small building situated approximately yards from petitioner's home petitioner claimed that walker told him never to tell anyone about the money petitioner testified that the money was in a mostly red cylindrical metal canister with a slip-off lid and that the canister had some type of design on the outside of it about which he could not be specific he said that the canister was about inches tall and inches in diameter petitioner testified that he found the canister lying in an unlocked drawer of a file cabinet attached to a metal desk petitioner claimed that he did not count the money because his great-grandfather told him not to do so petitioner testified that he observed nothing in the canister other than currency of all denominations which was not arranged in a specific manner he claimed that he never changed the way the cash was situated in the canister after receiving it nor did he exchange the currency for higher denominations petitioner further stated that the cash smelled old to him when he opened the canister like old books or documents petitioner claimed that when he got the canister home he put it on the top shelf of his bedroom closet underneath several other items which he considered to be the safest place for the cash petitioner said that he kept the canister in his closet throughout high school after high school he claimed to have kept the canister in his closet while he commuted to st catherine's while at eastern he purportedly kept the cash in a closet in his dormitory even on those occasions when he returned home petitioner claimed that it never bothered him to leave the money in the dormitory petitioner said that he moved the canister from maple street to columbia court and again to howell street and that he left it in his bedroom at these residences every time he took a trip petitioner said that he did not put the cash in a bank because he just decided to keep doing the same thing with it that his great-grandfather had done with it he testified that it did not bother him at the time that he was not earning interest on the money petitioner testified that he did not keep any record of the amount of money he spent out of the canister and that he never knew the total amount of money that it contained in that connection petitioner stated that he was not sure whether he had enough money to purchase the corvette despite having already made a deposit on the car until he went back home and counted out the necessary amount of cash petitioner testified that he threw out the canister sometime after when the money was all gone he claimed that he had kept the money in the canister from the day he got it except for a small amount of cash which he had placed in his sock drawer in early petitioner claimed that he rarely spent money out of the canister prior to once he said while in high school he used some of the money to rent a car in college he purportedly bought a videocassette recorder with some of the cash occasionally if he got behind in bills he used a little bit of the money to keep up petitioner kept no record of such expenditures however we think that respondent has proven by a preponderance_of_the_evidence that petitioner's testimony is implausible self- serving and contrived we believe it unlikely that petitioner could keep a large sum of money in his bedroom closet for approximately years without either his brothers' or parents' discovering it nor do we think that petitioner would keep such a large amount of money in a college dormitory or in his bedroom in the houses he shared such behavior is at odds among other things with the fact that he took thousands of dollars of traveler's checks on trips to avoid losing cash moreover we think it implausible that petitioner would take out student loans if he had been given the money to use for something purposeful we also do not think that petitioner would take out the loan for the mustang at a relatively high annual percentage rate if he had a large cash hoard at the time he bought the car only to pay the loan off with cash several months later evidence of borrowing supports an inference that petitioner had no cash hoard as a cash hoard obviates the need to borrow see thomas v commissioner f 2d pincite even if we believed that these actions could be explained as a consequence of petitioner's efforts to hide the money from his family in keeping with his great-grandfather's alleged wishes petitioner never showed any large cash assets on documents that his family would never have reason to see such as his mortgage application also we think it unlikely that petitioner would forgo earning interest on such a large sum of money see conti v commissioner tcmemo_1992_616 affd and remanded to correct a computational error 39_f3d_658 6th cir cruz v commissioner tcmemo_1990_594 phillips v commissioner tcmemo_1984_133 petitioner had a savings account from a very young age and interest earned on the large amount of money would have provided him with a sizable sum relative to the amount of gross_income reported on his and returns finally we find it simply unfathomable that petitioner would never have counted the money in the canister in all the years he purportedly hoarded it or that he would purchase the corvette largely with cash without first ascertaining that the canister held a sufficient amount cf phillips v commissioner supra a petitioner's testimony was inconsistent with his prior statements to respondent's agent petitioner's cash hoard testimony when juxtaposed against the statements that petitioner made to hensley is totally inconsistent although petitioner told hensley that the drawer to the desk containing the money was locked petitioner testified that it was unlocked moreover while initially claiming to be when his great-grandfather gave him the money petitioner testified that he was actually years old after being confronted by the fact that his great-grandfather had died several years before petitioner turned furthermore petitioner told hensley that the cash was crunched down inside the container yet at trial petitioner claimed that the money was just loosely laying in the canister and that some of the cash was wrapped in rubber bands laying out flat moreover despite testifying that he never transferred the money out of the canister except to place a small portion in his sock drawer petitioner told hensley that he had placed the cash in a shoebox in or perhaps most revealing despite telling hensley during the second or third interview that he did not divulge the existence of the cash hoard to his wife until after the first interview in date petitioner testified that he initially told sandra about the money in date and that he had forgotten about this earlier conversation we find it unlikely that petitioner would fail to recall such a conversation with sandra if it had taken place during his talks with hensley petitioner and hensley had discussed earlier the purchase of the corvette with cash in a brown paper bag a purchase that sandra had witnessed apparently without surprise in sum we conclude that respondent has proven that petitioner's testimony was irreconcilably and materially inconsistent with his prior statements to respondent's agent b the testimony of perri warren and scott shaw does not convince the court that petitioner had a significant amount of cash on hand prior to ms warren one of petitioner's best friends claimed to have observed an unusual amount of currency in a canister in petitioner's bedroom at howell street in while in the process of straightening up his room in preparation for a visit of their landlord's mother based on petitioner's own testimony we have some reservations as to whether ms warren actually had access to petitioner's bedroom in that petitioner testified that he put a deadbolt lock on his bedroom door and did not leave his bedroom unlocked in order to deter another housemate who liked to snoop in others' belongings even discounting such reservations ms warren's testimony that the denominations of the bills were twenties fifties and one hundreds and that the bills were wrapped in little bitty bundles is in any event flatly inconsistent with petitioner's claim that the money was just loosely laying in the can and consisted of mainly tens and twenties moreover ms warren could not testify as to what was below the first layer of cash that she purportedly saw in addition she did not remember the color of the alleged canister or its condition she recalled only that it was metal she also failed to perceive any odor emanating from the money despite the fact that much of the cash spent by petitioner in and smelled musty and mildewed petitioner testified that ms warren first revealed to him that she had observed money in his bedroom when petitioner questioned her in connection with her possibly testifying to that effect petitioner said that a mutual friend scott shaw had previously informed him that ms warren had seen such money in petitioner's possession however upon direct examination by respondent mr shaw testified that he was never told by ms warren that petitioner possessed a large sum of cash and that ms warren never talked to him about seeing it mr shaw himself saw at most only a thousand dollars in petitioner's bedroom at howell street in fairly small denominations scattered on petitioner's bed moreover mr shaw could not clearly recall if the money he observed on the bed was petitioner's or his own finally petitioner argues that where as here respondent attempts to prove a likely source_of_income and falls short but successfully negates petitioner's alleged nontaxable source respondent should nevertheless not prevail petitioner asserts that other cases holding that respondent need only negate nontaxable sources have in fact concluded that respondent also showed a likely source however this court in parks v commissioner t c pincite held that where respondent presented no evidence of a likely source negativing nontaxable sources was sufficient by itself to prove an underpayment in a fraud case in a fraud case respondent has the burden of proving by clear_and_convincing evidence that some part of an underpayment was due to fraud dileo v commissioner t c pincite a higher standard of proof than the preponderance_of_the_evidence standard applicable in the case before us petitioner's attempt to distinguish parks v commissioner supra on the ground that in that case no attempt was made to prove a likely source is unavailing we have already pointed out that the commissioner need only connect bank_deposits and expenditures to a likely source or where a taxpayer alleges a non-taxable source negate that source the commissioner need not do both 355_us_595 based on the foregoing we hold that respondent has proven a substantial omission_of_income within the meaning of sec_6501 by negating the only unagreed nontaxable source alleged by petitioner petitioner does not dispute that unreported bank_deposits and cash expenditures in the amounts of dollar_figure and dollar_figure for and respectively if found to be improperly omitted from gross_income are subject_to ordinary_income taxes petitioner does not now claim any deduction or losses not allowed by respondent therefore we hold that petitioner is liable for deficiencies in income_tax for and the correct amount of which will be calculated under rule ii respondent's determination of self-employment_tax respondent further determined that petitioner's omitted gross_income was subject_to self-employment taxes pursuant to sec_1401 for and sec_1401 imposes a tax on self-employment_income that is in addition to other applicable taxes sec_1402 generally defines self-employment_income as net_earnings_from_self-employment derived by an individual the term net_earnings_from_self-employment means gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions attributable to such trade_or_business plus certain items not relevant here sec_1402 the term trade_or_business for purposes of the self- employment_tax generally has the same meaning it has for purposes of sec_162 sec_1402 thus to be engaged in a trade_or_business within the meaning of sec_1402 an individual must be involved in an activity with continuity and regularity and his primary purpose for engaging in the activity must be for income and profit see 480_us_23 respondent asserts that petitioner misappropriated his father's marijuana cash hoard and that such a conversion is income from a trade_or_business because misappropriating the money occupied petitioner's time attention and labor and was for petitioner's own profit and livelihood petitioner on the other hand maintains that he earned no self-employment_income in and his dog kennel business was unsuccessful and reported a net_loss for petitioner's testimony and that of his wife and ms warren satisfies us that petitioner did not carry on any trade_or_business activity in and other than his dog kennel business in respondent's agent acknowledged that the dog kennel business could not have been the source for all of the additional funds asserted in the notice_of_deficiency as previously mentioned respondent posits that money appropriated from petitioner's father is self-employment_income to petitioner however we do not find that petitioner took part in his father's marijuana activity we therefore hold that petitioner is not liable for self-employment taxes pursuant to sec_1401 on his unreported gross_income for and iii is petitioner liable for the sec_6662 accuracy- related penalties for negligence for and respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence for both and petitioner bears the burden_of_proof on this issue rule a 85_tc_934 58_tc_757 sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 provides that sec_6662 is to apply to any portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard to include any careless reckless or intentional disregard of rules or regulations the accuracy-related_penalty of sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect thereto sec_6664 other than his rejected claim of a nontaxable cash hoard petitioner presented no evidence that he was not negligent in failing to report the omitted gross_income for and or that he had reasonable_cause to do so accordingly respondent's determination that petitioner is liable for the accuracy-related_penalty for negligence for those years must be sustained the correct amount of the sec_6662 accuracy-related_penalties for and will be calculated in a rule proceeding we have considered all other arguments advanced by the parties and found them to be either irrelevant or without merit iv conclusion the record contains credible testimony that petitioner's reputation for truthfulness and veracity in the springfield kentucky community is good nevertheless based on our observations at trial and all of the evidence in the record we are forced to conclude that there is a substantial lack of candor in petitioner's explanation as to how when and from what source he came into possession of the alleged large cash hoard that is the focus of this case it is not the court's function to speculate as to the actual source of this money and we decline the opportunity to do so we simply do not accept petitioner's version of the truth to reflect the foregoing and concessions an appropriate order will be issued and decision will be entered under rule
